         Case 1:20-cv-00520-GWC Document 50 Filed 07/01/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK

BUFFALO XEROGRAPHIX, INC., for itself
and on behalf of a class of similarly situated
policyholders,

                                      Plaintiff,

                 —against—

SENTINEL INSURANCE COMPANY, LTD.;
THE HARTFORD INSURANCE GROUP
a/k/a THE HARTFORD FINANCIAL
SERVICES GROUP, INC.;
HARTFORD FIRE INSURANCE
COMPANY;
HARTFORD ACCIDENT AND
INDEMNITY COMPANY;
HARTFORD CASUALTY INSURANCE                           NOTICE AND MOTION TO
COMPANY;                                                     DISMISS
HARTFORD INSURANCE COMPANY OF
ILLINOIS;                                              Index No. 20-CV-520 (GWC)
HARTFORD INSURANCE COMPANY OF
THE MIDWEST;
HARTFORD UNDERWRITERS
INSURANCE COMPANY;
NEW ENGLAND INSURANCE COMPANY;
NEW ENGLAND REINSURANCE
CORPORATION;
PACIFIC INSURANCE COMP ANY,
LIMITED;
PROPERTY AND CASUALTY
INSURANCE COMPANY OF HARTFORD;
TRUMBULL INSURANCE COMPANY; and
TWIN CITY FIRE INSURANCE
COMPANY,
                          Defendants.


MOTION BY:                    Defendants The Hartford Insurance Group a/k/a The Hartford
                              Financial Services Group, Inc., Hartford Fire Insurance Company,
                              Hartford Accident and Indemnity Company, Hartford Casualty
                              Insurance Company, Hartford Insurance Company of Illinois,
      Case 1:20-cv-00520-GWC Document 50 Filed 07/01/20 Page 2 of 3




                       Hartford Insurance Company of the Midwest, Hartford
                       Underwriters Insurance Company, New England Insurance
                       Company, New England Reinsurance Corporation, Pacific
                       Insurance Company, Limited, Property and Casualty Insurance
                       Company of Hartford, Trumbull Insurance Company, and Twin
                       City Fire Insurance Company (“Defendants”) for their answer to
                       the Complaint of Plaintiff Buffalo Xerographix, Inc., by their
                       attorneys, Steptoe & Johnson LLP and Tully Rinckey PLLC.

RELIEF REQUESTED:      Defendants respectfully request:

                 (a)   An Order, pursuant to Rule 12(b)(2) of the Federal Rules of Civil
                       Procedure (“FRCP”) dismissing the Summons and Complaint as
                       against Defendants for lack of personal jurisdiction;
                 (b)   An Order, pursuant to FRCP 12(b)(6) dismissing the Summons and
                       Complaint for failure to state a claim upon which relief can be
                       granted;
                 (c)   Such other and further relief as this Court may deem just and
                       proper, including costs, disbursements and reasonable attorneys’
                       fees on this motion.

SUPPORTING PAPERS: Notice and Motion
                   Memorandum of Law

LOCATION:              United States District Court
                       2 Niagara Square
                       Buffalo, NY 14202

TIME AND DATE:         To Be Scheduled By the Court

OPPOSING PAPERS:       Defendants reserve the right to file and serve reply papers. As a
                       result, the plaintiff is required to file and serve opposing papers at
                       least fourteen (14) business days prior to the return date of this
                       motion.




                                          2
       Case 1:20-cv-00520-GWC Document 50 Filed 07/01/20 Page 3 of 3




Dated: July 1, 2020                             Respectfully submitted,

                                                By:     /s/ Eugene Welch
Sarah D. Gordon*                                      Eugene Welch
STEPTOE & JOHNSON LLP                                 TULLY RINCKEY, PLLC
1330 Connecticut Avenue, NW                           400 Linden Oaks, Suite 110
Washington, D.C. 20036                                Rochester, New York 14625
(202) 429-3000                                        ewelch@tullylegal.com
sgordon@steptoe.com                                   Christopher M. Paparella
*pro hac vice application forthcoming                 Charles Michael*
                                                      Meghan Newcomer*
                                                      STEPTOE & JOHNSON LLP
                                                      1114 Avenue of the Americas
                                                      New York, New York 10036
                                                      (212) 506-3900
                                                      caparella@steptoe.com
                                                      cmichael@steptoe.com
                                                      mnewcomer@steptoe.com
                                    Counsel for Defendants




                                            3
